      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 1 of 32



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

1010 COMMON, LLC                                                    CIVIL ACTION

VERSUS                                                              NO. 20-2326

CERTAIN UNDERWRITERS AT LLOYD’S,                                    SECTION "B"(5)
LONDON ET AL

                                ORDER AND REASONS

       Before the Court is defendants’ “Motion to Compel Arbitration

and    Dismiss    Claims      Against    Insurers       or     Alternatively,     Stay

Litigation       Pending   Arbitration”       (Rec.          Doc.   4),   plaintiff’s

“Opposition      to   Defendants’       Motion    to    Compel      Arbitration    and

Dismiss” (Rec. Doc. 10), plaintiff’s Motion to Remand (Rec. Doc.

9) and defendants’ “Opposition to Motion to Remand” (Rec. Doc.

13). For the reasons discussed below,

       IT IS ORDERED that the plaintiff’s motion to remand is DENIED;

the defendants’ motion to compel arbitration is GRANTED; and the

matter is DISMISSED WITHOUT PREJUDICE.

  I.      FACTUAL AND PROCEDURAL HISTORY

       Plaintiff 1010 Common LLC (“1010 Common”) owned two buildings

both located in the City of New Orleans on 1010 Common Street and

210 Baronne Street (“Properties”). Rec. Doc. 1-1 at 3. Defendant

Underwriters at Lloyd’s of London (“Underwriters”) issued to 1010

Common commercial property insurance coverage for all risks of

direct    physical     loss    or   damage       to    the    Properties,    “unless

specifically excluded.” Id. According to plaintiff, this insurance

                                          1
     Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 2 of 32



was issued on a quota share basis with each insurer assuming a

percentage of the total risk insured. Id. From March 24, 2019 to

March 24, 2020, the Policy went into effect, and its coverage was

subject    to   a   limit    of   $208,045,000     with    a   $2,000,000      annual

aggregate limit for flood at the 1010 Common Street building; the

insured would determine the value upon which coverage would be

provided – either on an Actual Cash Value or Repair or Replacement

Cost Value basis. Id. at 3-4.

      Per the plaintiff’s state complaint, on July 9, 2019 and July

10, 2019, New Orleans underwent severe weather conditions that

caused extensive water damage and flooding through the Central

Business District. Id. at 4. As such, the 1010 Common Street and

210 Baronne Street Properties suffered significant property damage

as a result of the flooding and also wind-driven damage suffered

by   the   latter   property      (“The    Loss”).   On     July   10,   2019,   the

plaintiff notified its broker Southern Insurance Agency of the

Loss, who subsequently submitted a claim to the National Flood

insurance Program. Id.

      On September 26, 2019, Southern Insurance submitted a claim

to Underwriters for the full amount of the loss not covered by the

national    Flood    Insurance       Program,    seeking    coverage     for    flood

damage sustained at 1010 Common Street in excess of the Policy’s

flood deductible, and all food and wind-driven rain damage at 210

Baronne    Street    in     excess    of   the   Policy’s      windstorm   or    hail

                                           2
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 3 of 32



deductible. Id. According to the plaintiff, Underwriters retained

Sedgwick Claims Management Services to adjust the Loss, which then

contracted with the Synergy Adjusting Corporation, who retained

Madison, Kneppers & Associates, Inc. (“MKA”) to prepare a valuation

report of the Loss. Id. at 4-5. 1010 Common alleges that it elected

to take the actual cash value valuation of the Claim, but MKA’s

valuation report was limited to the amount actually incurred in

repairing or replacing damaged property and notably omitted any

coverage for quoted work. Id. at 5.

     Per      the    state   complaint,       MKA’S   valuation     is   allegedly

inconsistent with the Policy’s Section IV, Valuation Provision

which provides, “. . .If the property is not repaired, rebuilt or

replaced as soon as reasonably possible after the loss or damage,

the value of the property will be determined on an Actual Cash

Value basis.” Id. Although 1010 Common maintains that MKA’s report

was improper throughout, it alleges that a section of MKA’S report

specifically         accounted   for   $934,930.97       of   the    Claim.    Id.

Nonetheless, MKA allegedly reduced the claim’s value to $0 for

1010 Common’s failure to provide an invoice for completed work,

despite the plaintiff’s actual cash value election. Id.

     According to 1010 Common, on April 5, 2020, Underwriters, via

Sedgwick, notified 1010 Common that it was not entitled to coverage

under the Policy because the value of the covered Loss within the

Claim   did    not    exceed the   Policy’s      applicable deductible.        Id.

                                          3
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 4 of 32



Plaintiff      further    noted     that Section      D(5)(d)    of the      Policy’s

supplemental      declarations       permitted      Underwriters       to   apply   the

windstorm wind-driven rain deductible for 1010 Common Street to

the Claim. Id.

       1010    Common    indicates    that    the     Policy    provides     separate

deductible calculations for Flood and Windstorm “perils”, but the

Policy also contained the following provision, “If two or more

peril deductible amounts provided in this Policy apply to a single

Occurrence, the total to be deducted shall not exceed the largest

deductible applicable, unless otherwise stated in this Policy. Id.

at    5-6.    Accordingly,    Plaintiff       alleges    that    the    Underwriters

misused this provision as a means to apply the highest deductible

(in this case the wind-driven rain deductible) to the entire amount

of the loss, despite that the 1010 Common Street property did not

suffer any wind-driven rain loss. Id. at 6.

       Additionally, Plaintiff alleges that MKA’s report arbitrarily

valued many individual line items of the Claim at significantly

less than their actual cash value. Id. Thus, according to 1010

Common, MKA’s valuation report (1) properly approached parts of

the    Claim    based    on   the    actual    cash     value   but     dramatically

undervalued them and (2) improperly approached the other parts of

the Claim and required invoices for completed work – rather than

acknowledging coverage for the actual cash value as elected. Id.

Thus, as a result of the allegedly faulty valuation and improper

                                          4
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 5 of 32



interpretation      and     application      of     the   Policy’s    deductible

provisions,    1010   Common    alleges      that    Underwriters     wrongfully

denied coverage for the entirety of the Loss by claiming that the

covered amounts of the Loss did not exceed the deductible. Id.

     On July 8, 2020, 1010 Common filed a petition for damages in

the 24th Judicial District Court for the Parish of Jefferson. Rec.

Doc. 1-1 at 1. 1010 Common brought claims therein against the

defendants    for   breach    of   contract       under   the    Policy,   seeking

compensation for the full value of the Claim in addition to extra-

contractual damages, mental anguish and attorney’s fees pursuant

to La. R.S. 22:1292 and 1973. Id. at 7; Rec. Doc. 4-1 at 2.

     On August 21, 2020, the defendants removed the matter to this

Court by invoking federal question under 28 U.S.C. §§ 1441 and

1446. Rec. Doc. 1 at 1-2. Accordingly, the defendants assert that

there is a valid arbitration clause under the Convention on the

Recognition     and       Enforcement       of    Foreign       Arbitral   Awards

(“Convention”) and claim that this Court has original jurisdiction

pursuant to 9 U.S.C. § 202, 203, and 205. Id. at 2.

     On that same date, the defendants invoked their alleged right

to arbitrate the matter and filed the instant motion to compel

arbitration and dismiss claims against the insurers or, in the

alternative, stay litigation pending arbitration. Rec. Doc. 4.

According to Underwriters, the Loss to the Property was covered

under the Policy, which contains the following Arbitration Clause:

                                        5
     Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 6 of 32



      C. ARBITRATION CLAUSE: All matters in difference between
      the Insured and the Companies (hereinafter referred to
      as “the parties”) in relation to this insurance,
      including its formation and validity, and whether
      arising during or after the period of this insurance,
      shall be referred to an Arbitration Tribunal in the
      manner hereinafter set out. . .

      The Arbitration Tribunal shall have power to fix all
      procedural rules for the holding of the Arbitration
      including discretionary power to make orders as to any
      matters   which  it   may   consider  proper   in  the
      circumstances of the case with regard to pleadings,
      discovery, inspection of documents, examination of
      witnesses and any other matter whatsoever relating to
      the conduct of the Arbitration and may receive and act
      upon such evidence whether oral or written strictly
      admissible or not as it shall in its discretion think
      fit. . .

      The seat of the Arbitration shall be in New York and the
      Arbitration Tribunal shall apply the law of New York as
      the proper law of this insurance. . .

      A decision agreed to by any two members of the
      Arbitration Tribunal shall be binding. The award of the
      Arbitration Tribunal shall be in writing and binding
      upon the parties who covenant to carry out the same. If
      either of the parties should fail to carry out any award
      the other may apply for its enforcement to a court of
      competent jurisdiction in any territory in which the
      party in default is domiciled or has assets or carries
      on business.

Rec. Doc. 4-1 at 3.

      On September 21, 2020, 1010 Common timely filed an opposition,

arguing that the arbitration provision is void as a matter of law,

as   the   Policy   contains   a   Service   of   suit   endorsement,   which

effectively modified the Policy. Rec. Doc. 10 at 3. According to

Plaintiff, following the basic coverage form of the Policy, there


                                      6
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 7 of 32



are a number of Amendatory Endorsements, including the following

endorsement pertaining to Lloyd’s of London:

     WITH RESPECT TO THE COVERAGE PROVIDED BY CERTAIN
     UNDERWRITERS AT LLOYD’S, LONDON, THE FOLLOWING CLAUSES
     (SERVICE OF SUIT and APPLICABLE LAW) SHALL APPLY:

     It is agreed that in the event of the failure of the
     Underwriters hereon to pay any amount claimed to be due
     hereunder, the Underwriter hereon, at the request of the
     Insured (or Reinsured), will submit to the jurisdiction
     of a Court of competent jurisdiction within the United
     States.

                                  ***

     This insurance shall be subject to the applicable state
     law to be determined by the court of competent
     jurisdiction as determined by the provision of the
     Service of Suit Clause (USA).

Id. at 3.

     On September 21, 2020, Plaintiff also filed a motion to

remand, alleging there is no complete diversity between the parties

nor does the claim exceed the $75,000 threshold required by 28

U.S.C. § 1332. Rec. Doc. 9-2 at 1. Additionally, they claim that

the Convention’s removal statute is not applicable to the present

dispute. Id.

     On October 6, 2020, the defendants timely filed an opposition

to the plaintiff’s motion to remand, alleging Congress intended to

create special removal rights under 9 U.S.C. § 205. Rec. Doc. 13.

at 7.




                                   7
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 8 of 32



     II.   LAW AND ANALYSIS

           A. Removal Jurisdiction Under the Convention

       The Convention is an international treaty with “the principal

purpose.      .   .to   encourage     the   recognition       and    enforcement    of

commercial arbitration agreements in international contracts and

to    unify   the   standards    by    which      agreements    to   arbitrate     are

observed      and   arbitral    awards      are    enforced    by    the   signatory

countries.” Scherk v. Alberto-Culver Co., 417 U.S. 506, 520 n. 15

(1974). Congress enacted the Convention Act within the Federal

Arbitration Act to establish procedures by which federal courts

must follow. See 9 U.S.C. §§ 201-208; see also McDermott Int’l v.

Lloyd’s Underwriters of London, 944 F.2d 1199, 1208 (5th Cir.

1991).

       Specifically, Section 203 provides, “an action or proceeding

falling under the Convention shall be deemed to arise under the

laws and treaties of the United States.” 9 U.S.C. § 203. Therefore,

district courts generally retain original jurisdiction over the

action or proceeding, regardless of the amount in controversy.

Port Cargo Service, LLC v. Certain Underwriters at Lloyd’s London,

Civil Action No: 18-6192, 2018 WL 4042874, at *4 (E.D.la. Aug. 24,

2018). Section 205 states thereafter:




                                            8
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 9 of 32



       Where the subject matter of an action or proceeding
       pending in a [s]tate court relates to an arbitration
       agreement or award falling under the Convention, the
       defendant or the defendants may, at any time before the
       trial thereof, remove such action or proceeding to the
       district court of the United States for the district and
       division embracing the place where the action or
       proceeding is pending.

9 U.S.C. § 205. Although the statute does not define “relates to”,

“federal    courts   have   recognized      that the     plain and   expansive

language of the removal statute embodies Congress’s desire to

provide the federal courts with broad jurisdiction over Convention

Act cases in order to ensure reciprocal treatment of arbitration

agreements by cosignatories of the Convention.” Acosta v. Master

Maint. And Constr. Inc., 452 F.3d 373, 376 (5th Cir. 2006).

       In its motion to remand, the plaintiff alleges that the

instant matter must be remanded back to state court in part because

the defendants have failed to establish both complete diversity

and damages in excess of $75,000. Rec. Doc. 9-2 at 9. However,

this argument is irrelevant given that the defendants removed the

case under 28 U.S.C. §§ 1441 and 1446 federal question jurisdiction

by citing 9 U.S.C. §§ 202, 203 and 205. Rec. Doc. 1 at 2. Thus,

the    following   remand   analysis       will   be   scrutinized   under   the

Convention context, wherein the removing defendant must establish

that (1) the arbitration clause falls under the Convention and (2)

the state court litigation relates to the arbitration clause.

Acosta, 452 F.3d at 376.


                                       9
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 10 of 32



           i. Whether the        arbitration   clause     falls   under   the
              Convention

     First, we must determine whether the instant arbitration

clause falls under the Convention. Section 202 provides whether an

arbitration agreement is within the Convention’s purview, “An

arbitration agreement or arbitral award arising out of a legal

relationship,    including   a    transaction,    contract   or   agreement

described in section 2 of this title, falls under the Convention.”

9 U.S.C. § 202. The section continues that agreements entirely

between United States citizens do not fall under the Convention

“unless   that   relationship      involves    property   located   abroad,

envisages performance or enforcement abroad, or has some other

reasonable relation with one or more foreign states.” Id.

     Article II of the Convention also indicates which arbitration

agreements are subject to the Convention,

     Each Contracting State shall recognize an agreement in
     writing under which the parties undertake to submit to
     arbitration all or any differences which have arisen or
     which may arise between them in respect of a defined
     legal   relationship,  whether   contractual  or   not,
     concerning a subject matter capable of settlement by
     arbitration.

The Convention, Article II(1). The Article thereafter defines

“agreement in writing” to include “an arbitral clause in a contract

or an arbitration agreement signed by the parties or contained in

an exchange of letters or telegrams.” The Convention, Art. II(2).




                                     10
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 11 of 32



     Plaintiff argues that the present matter is not subject to

the Convention because Certain Underwriters is the only foreign

entity   while    the   remaining insurers     have   principal places of

business and are domiciled in the United States. Rec. Doc. 9-2 at

10. Moreover, Plaintiff maintains that the exceptions pertaining

to agreements between two U.S. citizens are not implicated because

the insured property is located in Louisiana, performance was to

be rendered within the United States, and there is no relation to

any foreign state. Id. at 11. According to 1010 Common, because

the insurance obligations are shared among domestic insurers and

investors, the defendants would need to establish the foreign

citizenship of every Name involved in the underwriting of the

Policy. Id.

     Plaintiff was mistaken in stating all parties except Certain

Underwriters are United States citizens for purposes of Section

202. Rec. Doc. 13 at 10. Certain Underwriters at Lloyd’s of London

are domiciled and have its principal place of business in London,

England. Rec. Doc. 1-1 at 2. Defendants identified the foreign

citizenship      of   one   of   its   co-defendant   Insurers   HDI   Global

Specialty SE which is domiciled and has its principal place of

business in Germany. Id.

     The Fifth Circuit held that the citizenship of non-party Names

cannot be considered for the purpose of invalidating subject matter

jurisdiction. See Corfield v. Dallas Glen Hills LP, 355 F.3d 683

                                        11
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 12 of 32



(5th Cir. 2003). Although the Corfield defendants removed the case

under the diversity statute, the court’s reasoning is pertinent to

the instant matter because the citizenship of other Names under

the Policy who were not made parties to the suit should likewise

not be considered to determine removability under Section 202.

     Even assuming, arguendo, that the citizenship of every Name

under the Policy should be considered, plaintiff is only partially

correct by stating that the Convention would not apply to an

agreement between two U.S. citizens. The mere presence of two

domestic parties does not foreclose the “fall under” analysis. A

commercial agreement that involves at least one party who is not

a U.S. citizen or property located abroad, envisage performance

abroad, or have some other reasonable relationship with one of

more foreign states is deemed to fall under the Convention. See

Ling v. Deutsche Bank AG, No. 4:05CV345, 2005 WL 3158040, at *5

(E.D.Tex. Nov. 28, 2005); Neptune Shipmanagement Services (PTE.),

Ltd. v. Dahiya, No. 20-1525, 2020 WL 5545689, at *2 (E.D.La. Sept.

16, 2020).

     Thus,   Certain   Underwriters     at   Lloyd’s   and   HDI   Global

Specialty SE are both foreign entities, overcoming plaintiff’s

argument that the defendants have not established foreign status

for the Convention to apply. Because the parties do not dispute

that the agreement is commercial in nature and there is at least



                                   12
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 13 of 32



one party who is not a U.S. citizen, this Court should find that

the arbitration clause falls under the Convention.

                ii.    Whether 1010 Common’s Claims are related to the
                       arbitration clause

       The   Court      must    now    determine    whether     Plaintiff’s    claims

relate     to    the    arbitration      provision.      When   a   party   uses    the

Convention as its vehicle for removal, the Fifth Circuit has guided

lower courts to make a “very limited inquiry” by stating:

       [W]henever an arbitration agreement falling under the
       Convention could conceivably affect the outcome of the
       plaintiff’s case, the agreement “relates to” the
       plaintiff’s suit. Thus, the district court will have
       jurisdiction under § 205 over just about any suit in
       which a defendant contends that an arbitration clause
       falling under the Convention provides a defense. As long
       as the defendant’s assertion is not completely absurd or
       impossible, it is at least conceivable that the
       arbitration clause will impact the disposition of the
       case. That is all that is required to meet the low bar
       of “relates to.”

Beiser v. Weyler, 284 F.3d 665, 669 (5th Cir. 2002). Thus, for

removal to be proper, the defendant must merely demonstrate “a

nonfrivolous           connection       to     an   international       arbitration

agreement.” OJSC UKRNAFTA v. Carpatsky Petroleum Corp., 957 F.3d

487, 495-96 (5th Cir. 2020).

       In its motion to remand, the plaintiff disputes any relation

between its claims and the arbitration clause on the basis that

the    Policy’s       Service    of    Suit    provision   effectively       made   the

arbitration provision inapplicable. Rec. Doc. 9-2 at 10. Because

plaintiff       addresses       this   argument     in   further    detail    in    its
                                              13
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 14 of 32



opposition to the defendants’ motion to compel arbitration, we

must    determine       whether      1010       Common’s         claims   are    subject      to

arbitration.

            B. The Arbitrability of the Claims under the Convention

       The Convention Act provides, “a court having jurisdiction

under       this     chapter   may    direct         that    arbitration        be    held    in

accordance with the agreement at any place therein provided for,

whether       that    place    is    within     or    without       the   United      States.”

Francisco v. STOLT ACHIVEMENT MT, 293 F.3d 270, 272-73 (5th Cir.

2002) (citing 9 U.S.C. § 206). Like the Arbitration Act, the

Convention provides that “if a dispute in a pending lawsuit is

subject to arbitration, the district court shall on application of

one    of    the     parties   stay    the trial            of   the   action until          such

arbitration has been had.” Sedco, Inc. v. Petroleos Mexicanos

Mexican Nat. Oil Co., 767 F.2d 1140, 1146 (5th Cir. 1985) (citing

9 U.S.C. § 3) (internal quotes omitted).

       When a party seeks to compel arbitration under the Convention,

courts apply a “very limited inquiry” in consideration of the

following: (1) whether there was a written agreement to arbitrate

the dispute (i.e., “is the arbitration agreement broad or narrow”),

(2) whether the agreement provides for arbitration in the territory

of a Convention signatory, (3) whether the arbitration agreement

arises out of a commercial legal relationship, and (4) whether a

party    to    agreement       is    not   an    American         citizen.      Id.   1144-45.

                                                14
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 15 of 32



Accordingly,      if   these   requirements      are   met,   “the     Convention

requires district courts to order arbitration.” Id. at 1145.

       The main dispute between the parties is whether there was a

valid arbitration agreement in this matter. Underwriters assert

that    the   governing    insurance        contract   between       the   parties

contained     a   clause   requiring   arbitration      of    “all    matters   in

difference.” Rec. Doc. 4 at 2. By contrast, 1010 Common argues

that the Service of suit endorsement within the Policy effectively

voids the arbitration agreement. Rec. Doc. 10 at 2.

              i. Choice of Law

       Because plaintiff disputes the applicability of the choice of

law provision set forth in the arbitration agreement, we must first

determine what state law applies in the instant matter. When

exercising federal question jurisdiction, courts conduct a choice

of law analysis pursuant to federal common law. Jimenez v. Sun

Life Assur. Co. of Canada, 486 Fed.Appx. 398, 406 (5th Cir. 2012)

(citing Haynesworth v. The Corporation, 232 F.3d 956, 962 (5th

Cir. 2009). When courts review choice of law clauses as it pertains

to international disputes, they are presumptively enforced, unless

“the party seeking to avoid enforcement of the clause can overcome

the presumption by a clear showing that the clause is unreasonable

under the circumstances.” Id. at 408 (internal quotes omitted).

       The disputed choice of law provision within the arbitration

agreement states, “[t]he seat of the Arbitration shall be in New

                                       15
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 16 of 32



York and the Arbitration Tribunal shall apply the law of New York

as the proper law of this insurance.” Rec. Doc. 13 at 4. The

plaintiff   suggests    that    the        Court   conduct   a   traditional

contractual interpretation analysis pursuant to Louisiana law, and

in doing so, it argues that the challenged provision only applies

to matters before the Arbitration Tribunal and not to enforcement

suits such as the one before this Court. Rec. Doc. 10 at 4.

     Plaintiff cites to Prejean v. Guillory in which the Louisiana

Supreme Court cautions that when a clause is clear and unambiguous,

“it is not the duty of the courts to bend the meaning of the words

of a contract into harmony with a supposed reasonable intention of

the parties.” Prejean v. Guillory, 2010-0740 (La. 7/2/10), 38 So.3d

274, 279. Plaintiff also cites to the Abraham case, which followed

the United States Supreme Court’s holding in Klaxon that the choice

of law rules of the state wherein the action is filed governs the

dispute. See Abraham v. State Farm Mut. Auto. Ins. Co., 465 So.3d

609, 611 (5th Cir. 2006) (citing Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496 (1941). However, plaintiff omits that the

holding in Abraham only applies to cases that were removed under

diversity jurisdiction whereas this dispute was brought before

this Court in the presence of a federal question. Thus, as stated

above, conflict of law rules pursuant to the federal common law

shall govern in the present matter.



                                      16
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 17 of 32



                         a. Conflict of law analysis           under      the
                            federal common law

     According to the Second Restatement of Conflict of Laws, the

applicable state law shall be that of the state chosen by the

parties “to govern their contractual rights and duties. . .if the

particular issue is one which the parties could have resolved by

an explicit provision in their agreement directed to that issue.”

Restatement (Second) of Conflict of Laws §§ 187, 218 (Am. L. Inst.

1971). The court may nevertheless elect to not apply the chosen

law if (a) the chosen state has no substantial relationship to the

parties or the transactions and there is no other reasonable basis

for the choice or (b) application of the state law would be

contrary to a fundamental state policy that has a materially

greater interest in determining that particular issue. REST. 2d

CONFL § 187.

     However, if parties to a contract specify that arbitration

shall occur in a certain state, this provision “may provide some

evidence of an intention on their part that the local law of this

state should govern the contract as a whole.” REST. 2d CONFL. §

218, Comment(b). This is because the provision not only “shows

that the parties had this particular state in mind” but also that

“the parties must presumably have recognized that arbitrators

sitting in that state would have a natural tendency to apply its

local law.” Id.


                                   17
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 18 of 32



     Underwriters maintain that the Policy contains an enforceable

New York choice of law provision and cite to Louisiana Generating,

wherein the Fifth Circuit enforced a similar New York choice of

law provision in an insurance dispute between the insured Louisiana

resident and its insurer. Louisiana Generating, L.L.C. v. Illinois

Union Ins. Co., 719 F.3d 328 (5th Cir. 2013).

     1010   Common   argues   that        the   arbitration   agreement   is

unenforceable because it is against public policy under Louisiana

law. Rec. Doc. 10 at 13. Pursuant to Louisiana Revised Statute

22:868, insurance contracts containing an agreement to divest the

state of Louisiana of jurisdiction over claims against the insurer

are void. La. R.S. 22:868(A). As such, Louisiana courts have

interpreted this statute to prohibit arbitration clauses within

insurance contracts. Doucet v. Dental Health Plans Mgmt. Corp.,

412 So.2d 1383, 1394 (La. 1982).

     To ensure that states held the right to regulate the insurance

industry, Congress enacted the McCarran-Ferguson Act, 15 U.S.C. §

1102, et seq., which provides in pertinent part, “No Act of

Congress shall be construed to invalidate, impair or supersede any

law enacted by any state for the purpose of regulating the business

of insurance. . .unless such Act specifically relates to the

business of insurance.” 15 U.S.C. § 1102(b). Thus, the McCarran-

Ferguson Act effectively reverses the preemptive effect in cases

involving the state regulation of the insurance industry. Munich

                                     18
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 19 of 32



American Reinsurance Co. v. Crawford, 141 F.3d 585, 590 (5th Cir.

1998).

     However, as it pertains to insurance contracts subject to the

Convention, the Fifth Circuit definitively held that the McCarran-

Ferguson Act does not apply. Safety Nat. Cas. Corp. v. Certain

Underwriters at Lloyd’s, London, 587 F.3d 714, 718 (5th Cir. 2009)

(en banc), cert. denied, 562 U.S. 827 (2010). This holding was

based on two reasons:

     (1) Congress did not intend to include a treaty within
     the scope of an ‘Act of Congress’ when it used those
     words in the McCarran-Ferguson Act, and (2) in this case,
     it is when we construe a treaty – specifically, the
     Convention, rather than the Convention Act – to
     determine    the   parties’   respective    rights    and
     obligations, that the state law at issue is superseded.

Id.; see also Southwestern Elec. Power Co. v. Certain Underwriters

at Lloyds of London, No. 12-cv-2065, 2013 WL 5427888, at *2, n. 1

(W.D.La. Sept. 26, 2013); but also Port Cargo Service, 2018 WL

4042874, at *7, n. 6 (finding that La. R.S. 22:868 does not prevent

domestic insurers from invoking arbitration clauses in the foreign

insurers’ contracts with plaintiffs under the Convention through

equitable estoppel). Thus, upon applying this reasoning to the

pending dispute, Underwriters argue that the obligations of the

treaty supersede the Louisiana statute prohibiting arbitration of

insurance claims. Rec. Doc. 4-1 at 15.

     Curiously, 1010 Common cites to the McDonnel Group case,

wherein   the   Fifth   Circuit    acknowledged     Louisiana’s    strict

                                   19
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 20 of 32



prohibition       against       arbitration         clauses     within     insurance

contracts. See McDonnel Group, L.L.C. v. Great Lakes Insurance SE,

UK Branch, 923 F.3d 427, 431 (5th Cir. 2019). Yet, despite the

state’s public policy, the Fifth Circuit affirmed the lower court’s

dismissal of the case in favor of arbitration because La. R.S.

22:868 was preempted by the Convention as an international treaty.

Id. at 432. Accordingly, the court found that no conflict existed

between the Convention and the statute. Id.

       Because the arbitration clause falls under the Convention,

plaintiff’s     argument    that    the    state’s       anti-arbitration        stance

reverse-preempts the Convention is without merit. Thus, in view of

the    highly    persuasive      caselaw       illustrating      the     Convention’s

preemptive effect, we find that the state of Louisiana does not

have a materially greater interest in resolving the instant claim.

       Therefore,    in   the    absence       of   a   state   policy    that    would

preclude enforcement of the arbitration agreement, the Court turns

to the language used within the agreement. Parties agreed that

“all matters in difference between the Insured and the Companies.

. .in relation to this insurance” were to be arbitrated by a

tribunal in New York pursuant to New York law. Rec. Doc. 13 at 3-

4. Despite plaintiff’s unsupported claims alleging otherwise, the

Policy’s choice of law clause serves as sufficient evidence that

the parties agreed to apply New York law to all claims arising



                                          20
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 21 of 32



under the Policy. Thus, New York law applies to resolve the pending

motion as provided by the agreement.

               ii.    The Arbitration Provision

       Generally, “whenever the scope of an arbitration clause is in

question,      the    court      should     construe          the   clause     in   favor   of

arbitration.” Sedco, 767 F.2d at 1145; see Moses H. Cone Memorial

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983) (“Section 2

[of the Arbitration Act] is a congressional declaration of a

liberal        federal         policy     favoring            arbitration        agreements,

notwithstanding any state substantive or procedural policies to

the    contrary”).        In    light     of    the        strong   presumption      favoring

arbitration,         “a   party     seeking          to     invalidate    an     arbitration

agreement bears the burden of establishing its invalidity.” Carter

v. Countrywide Credit Indus., Inc., 362 F.3d 294, 297 (5th Cir.

2004).       However,     courts    should           not    order    arbitration      if    the

agreement is “null and void, inoperable, or incapable of being

performed.” Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d

327, 339 (5th Cir. 2004).

       Enforcement of an arbitration agreement ordinarily requires

a two-fold analysis: (1) whether the parties entered into any

arbitration agreement at all and (2) whether the claim is covered

by     the    agreement.         Kubala        v.     Supreme       Production      Services,

Incorporated, 830 F.3d 199, 201 (5th Cir. 2016). However, where

the arbitration agreement includes a delegation clause that vests

                                                21
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 22 of 32



authority in the arbitrator to determine whether the claim is

arbitrable, there is a third inquiry determining who has the

primary power to decide the arbitrability of the claim. Id. at

202. Unless in the exceptional case where the request to compel

arbitration is “wholly groundless”, motions to compel arbitration

should be granted in the presence of a delegation clause. Id. at

n.1 (“. . .the court should not resolve the parties’ arbitrability

arguments. Instead, it should look only to whether there is a bona

fide dispute on arbitrability. If there is, the claim should be

referred    to   arbitration     for    resolution    of    the     arbitrability

issue.”).

                        a. Whether the parties              entered     into    an
                           arbitration agreement

     Plaintiff      argues     that     the   Policy’s      service     of     suit

endorsement      supersedes    the     arbitration    provision;      thus,    the

arbitration agreement is null and void. Rec. Doc. 10 at 9. Although

we determined that New York law applies, 1010 Common partially

roots its argument in Louisiana case law which indicates, “If a

conflict    between   the     endorsement     and   the    policy    exists,    the

endorsement prevails.” Zeitoun v. Orleans Par. Sch. Bd., 2009-

1130, (La. App. 4 Cir. 3/3/10), 33 So.3d 361, 365.

     The endorsement in pertinent part indicates, per plaintiff,

“in the event of the failure of the Underwriters hereon to pay any

amount claimed to be due hereunder, the Underwriter hereon, at the


                                        22
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 23 of 32



request of the Insured. . .will submit to the jurisdiction of a

Court of competent jurisdiction within the United States.” Id. at

3. However, plaintiff omits the relevant language thereafter:

     Nothing in this Clause constitutes or should be
     understood to constitute a waiver of Underwriters’
     rights to commence an action in any Court of competent
     jurisdiction in the United States, to remove an action
     to a United States District Court, or to seek a transfer
     of a case to another Court as permitted by the laws of
     the United States or of any State in the United States.

Rec. Doc. 10-1 at 58. The service of suit provision does not negate

this Court’s jurisdiction as held in the McDermott case.

     In McDermott, the plaintiff likewise argued that the same

service of suit clause effectively waived the defendants’ removal

rights. McDermott Intern., Inc. v. Lloyds Underwriters of London,

944 F.2d 1199, 1204-05 (5th Cir. 1991). Upon interpreting the

provision, the Fifth Circuit found it unlikely that Underwriters

“would secure an almost infinitely broad arbitration clause and

also permit [the plaintiff] to attack it in the court of its

choice.” Id. at 1205. As such, the court found, “Underwriters

executed the policy thinking that a subset of all disputes – those

arising from the policy – would be determined by arbitration.” Id.

Moreover, the court held that the service of suit clause was not

an express waiver of Underwriters’ removal rights and was not

purposed to “unambiguously give [plaintiff] the right to choose

which   forum   would   decide   the   arbitrability   of   their   policy

disputes.” Id. at 1204; 1206. Rather, the court held that the

                                   23
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 24 of 32



service of suit provision was intended to work in tandem with the

arbitration    clause   by   stating,      “the service   of suit   clause’s

‘failure to pay a claim’ provision could be interpreted consistent

with    the   arbitration    clause     to   apply   to   suits   concerning

enforcement of an arbitration award.” Id. at 1205. To summarize,

the service of suit clause permits a party seeking to enforce an

arbitration award that Underwriters failed to pay in any court of

competent jurisdiction.

       Plaintiff contends that McDermott is inapplicable to this

case because the policy herein contains “competing language.” Rec.

Doc. 10 at 12. Following the choice-of-law clause within the

arbitration agreement, the final sentence thereafter states, “If

either of the parties should fail to carry out any award the other

may apply for its enforcement to a court of competent jurisdiction

in any territory in which the party in default is domiciled or has

assets or carries on business.” Id. According to plaintiff, this

provision already permits a party to file suit to enforce an

arbitration award which would negate the purpose of the Service of

suit endorsement as interpreted by the McDermott Court. Id. at 13.

1010 Common also argues that McDermott does not support the instant

endorsement clause because it is broadly written to apply to “any

failure of the Underwriters hereon to pay any amount claimed to be

due.” Id. Thus, per plaintiff’s position, this broad endorsement

provision granting a court of competent jurisdiction the authority

                                      24
     Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 25 of 32



to resolve any dispute arising from the Policy conflicts with the

arbitration agreement and in turn renders the policy void and

inapplicable. Id.

      We find that the Policy’s service of suit endorsement is

consistent with McDermott’s finding that that there was no waiver

of   removal        rights    by     merely    supplying         a     general       provision

indicating      the      service     of   process     in     a       court    of     competent

jurisdiction. To demonstrate that this reasoning had been enforced

in   cases     with      similarly     worded      service        of    suit       provisions,

Underwriters         cited    to     several       cases,    including             the   Gemini

Insurance Company case. Id. at 15. The Southern District of Texas

relied    on   the       McDermott    case    to find       that       “the    best way      to

harmonize” the two provisions was not to treat the Service of Suit

provision      as    a    general    carveout      from     the      “Law     and    Practice”

provision; rather, the former provision only narrowly applied to

suits to compel the other party to pay an arbitration award. Gemini

Ins. Co. v. Certain Underwriters at Lloyd’s London, No. H-17-1044,

2017 WL 1354149, at *7 (S.D.Tex. April 13, 2017); see also Century

Indem. Co. v. Certain Underwriters at Lloyds, London, 584 F.3d

513, 554 (3rd Cir. 2009) (“service-of-suit clauses do not negate

accompanying        arbitration       clauses;      indeed,       they       may    complement

arbitration clauses by establishing a judicial forum in which a

party may enforce arbitration.”).



                                              25
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 26 of 32



       Plaintiff’s claim that the broad construction of the disputed

service of suit provision is inconsistent with McDermott’s holding

is without merit, considering that the language used in both

provisions are nearly identical. Moreover, based on other courts’

application of McDermott to similar service of suit provisions, we

find that the instant provision was not intended to override the

valid arbitration agreement.

                         b. Whether the      claim    is    covered    by    the
                            agreement

       As instructed by the Fifth Circuit, “whenever the scope of an

arbitration clause is fairly debatable or reasonably in doubt, the

court should decide the question of construction in favor of

arbitration.” Mar-Len of Louisiana, Inc. v. Parsons-Gilbane, 773

F.2d 633, 635 (5th Cir. 1985). It is presumed that arbitration

shall not be denied “unless it can be said with positive assurance

that an arbitration clause is not susceptible of an interpretation

which would cover the dispute at issue.” Sedco, 767 F.2d at 1145

(ellipsis     omitted)     (quoting   Commerce   Park of     DFW Freeport     v.

Mardian Construction Co., 729 F.2d 334, 338 (5th Cir. 1984)).

       Drafting a broad delegation clause has the tendency to create

a “presumption of arbitrability” covering all claims, disputes and

other matters pertaining to the contractual agreement. Halliburton

Energy Services, Inc. v. Ironshore Specialty Insurance Co., 921

F.3d   522,   538   (5th    Cir.   2019).   “Doing   so    evinces   clear   and


                                       26
     Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 27 of 32



unmistakable evidence that the parties intended to arbitrate.”

5556 Gasmer Mgmt. LLC v. Underwriters at Lloyd’s, London, 463

F.Supp.3d    785,    790    (S.D.Tex.   2020)   (internal   quotes      omitted)

(citing Lloyd’s Syndicate 457 v. FloaTEC, LLC, 921 F.3d 508, 514

(5th Cir. 2019)).

      In Sedco, the Fifth Circuit characterized the agreement’s

language to arbitrate “any dispute” as broad. Id. at 1144-45 (“it

is   difficult      to   imagine   broader     general   language    than   that

contained in the arbitration clause”). In view of the parties’

broad   arbitration        agreement,   the   Fifth Circuit   held that      the

district court erred in refusing to order arbitration because “the

parties agreed in writing that all disputes arising from their

contractual relationship would be submitted to arbitration. Such

an agreement falls squarely within Article II of the Convention.”

Id. at 1151.

      Underwriters purport that the following provision is a valid

broad delegation clause, which requires “all matters in difference

between the Insured and the Companies. . .in relation to this

insurance,    including      its   formation    and   validity,   and   whether

arising during or after the period of this insurance, shall be

referred to an Arbitration Tribunal. . .” Rec. Doc. 4-1 at 3; 9.

      In support of their argument, Underwriters cite to several

cases that found the same arbitration clause to be valid and in

turn required arbitration. See St. Theresa Specialty

                                        27
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 28 of 32



Hospital, LLC v. Indian Harbor Insurance, No. 19-12126, 2019 WL

8362168, at *2 (E.D.La. Oct. 22, 2019) (Feldman, J.)(compelling

plaintiff to arbitrate its claims in accordance with 9 U.S.C. §

206 and §VII(C) of the insurance contract); Port Cargo, 2018 WL

4042874   (granting      the     defendant’s      motion    to   stay    litigation

pending arbitration because plaintiff’s extra-contractual claims

under Louisiana law were also subject to arbitration); 5556 Gasmer

Mgmt., 463 F.Supp.3d at 790-91 (“This Court agrees that all means

just that – all. But even if it somehow didn’t, the delegation

clause    on    its    face    makes    ‘formation    and    validity’     or   the

arbitration agreement expressly part and parcel of ‘all disputes’

that must be submitted to arbitration.”)

     Plaintiff        argues    that    giving    effect    to   the    arbitration

provision despite the allegedly contradictory service of suit

endorsement     would    render       the   endorsement    language     superfluous

which is considered unreasonable under Louisiana law. Rec. Doc. 10

at 11. Simply put, 1010 Common asserts that the two provisions

could not be read            together and reconciled         to give both       equal

effect.   Id.    at    12.     That    argument   does     not   stand,    as   noted

infra, based on the clear holding in McDermott and its progeny,

indicating that the two provisions are not in conflict.




                                            28
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 29 of 32



       Notably, plaintiff does not dispute that its claim does not

fall under the considerable breadth of “all matters in difference.”

Thus, we can reasonably conclude that the claim relating to the

Loss and Policy is a matter in difference between the insured and

the insurers. Because the instant arbitration clause contains

either identical or at least similarly broad language as the

aforementioned case examples, the delegation clause refers all

disputes, including the pending matter, to arbitration, as covered

by the arbitration agreement.

                         c. Who has the primary              power       to   determine
                            arbitrability

       “When   the    parties’    contract       delegates    the        arbitrability

question to the arbitrator, a court may not override the contract.”

Henry Schein, Inc. v. Archer and White Sales, Inc., ---- U.S. ---

-, 139 S.Ct. 524, 529 (2019). If a court determines that the

agreement contains a valid delegation clause, “the role of the

federal court is strictly limited,” and the matter must be referred

to arbitration “absent some exceptional circumstance.” Kubala, 830

F.3d   at   203.     However,    if    the     agreement   does     not       contain   a

delegation     clause,     the        court     must   perform       a     traditional

arbitrability analysis. Id.

       To demonstrate a valid delegation clause, the Fifth Circuit

in Kubala reviewed a clause that called for the arbitrator to be

the sole authority on challenges pertaining to the “existence,


                                          29
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 30 of 32



applicability, scope, enforceability, construction, validity and

interpretation” of the Policy. Id. at 204. Because this delegation

clause was almost identical to the valid clause in Rent-A-Center,

it was deemed valid and enforceable. Id.; see Rent-A-Ctr., W.,

Inc. v. Jackson, 561 U.S. 63 (2010).

       In   5556     Gesmer      Management,        the   district     court       compelled

arbitration        because       an    identical     delegation    clause      distinctly

referred       all    disputes         to   arbitration,       including     preliminary

concerns of arbitrability and contractual validity. 5556 Gesmer

Mgmt., 453 F.Supp.3d at 791. As such, the court stated, “whether

the merits of [p]laintiff’s claims will be arbitrated rather than

tried in court is a decision properly left in these circumstances

and under this contract to the arbitration tribunal.” Id.

       Plaintiff          does        not   separately      address        this       issue.

Nevertheless, for the purpose of completeness, we will determine

whether there is a valid delegation clause. The instant delegation

clause requires all matters in difference, including the formation

and    validity      of    the insurance           contract,    to be    referred to        the

Arbitration Tribunal. Rec. Doc. 13 at 3. The Policy references all

claims, including the arbitrability of the dispute. Rec. Doc. 4-1

at 9. Because the broad language used mirrors the example clauses

in    Kubala    and       5556    Gesmer     Management,       there    is     a    valid   and

enforceable delegation clause that requires the instant dispute to

be arbitrated by the Tribunal.

                                              30
   Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 31 of 32



     Because      the    Policy        contains      an    enforceable arbitration

agreement,    the      matter    must    be    referred      to     the    Arbitrational

Tribunal     as     provided      in     the    contract.         Moreover,      because

plaintiff’s claims are related to a valid arbitration clause,

plaintiff’s request to remand the matter back to state court

is rejected.

          C. Stay vs. Dismissal

     As     previously        stated,     if    the       dispute     is    subject   to

arbitration, the court shall stay the action pending the outcome

of arbitration. Sedco, 767 F.2d at 1146 (citing 9 U.S.C. § 3).

Accordingly, because the Convention Act incorporates the FAA,

“parties whose agreements fall under the Convention have had to

seek authority for stays under 9 U.S.C. § 3. . .” Todd v. Steamship

Mut. Underwriting Ass’n, Ltd., No. 08-1195, 2011 WL 1226464, at *2

(E.D.La. March 28, 2011).

     A     stay   of    the     proceeding      is    mandatory       “when     a   party

demonstrates that any issue involved in the lawsuit is referable

to arbitration under an agreement in writing for such arbitration.”

Broussard v. First Tower Loan, LLC, 150 F.Supp.3d 709, 726 (E.D.La.

2015). Thus, when a valid arbitration agreement governs, the court

may not deny a stay. Alford v. Dean Witter Reynolds, Inc., 975

F.2d 1161, 1164 (5th Cir. 1992). Although it may not deny a stay

where it is proper, the court has the discretion to dismiss the



                                          31
      Case 2:20-cv-02326-ILRL-MBN Document 19 Filed 12/14/20 Page 32 of 32



case if it determines that all the claims are subject to

arbitration. Id. To be clear, dismissal is not mandated.

       Because     plaintiff’s            claims       are   subject        to     a     valid

arbitration      agreement,       Underwriters           assert      that    a     stay     is

mandatory but requests the Court to exercise its discretion to

dismiss the matter entirely. Rec. Doc. 4-1 at 17-18. As noted

earlier, this action pertains to benefits sought under the Policy

and entirely subject to mandated arbitration.

       Plaintiff does not fully address the dismissal issue                                but

generally     argues     a    stay     need      not    be   considered      because       the

arbitration      agreement       was       voided       by   the    service        of     suit

endorsement. Rec. Doc. 10 at 15. Contrary to that argument, and

for    reasons   given       above,       the    arbitration       agreement       has    been

found entirely valid and enforceable.

       Because all of plaintiff’s claims are subject to mandatory

arbitration,       dismissal         is    reasonably        justified       but       without

prejudice to post-arbitration remedies by judicial review of the

arbitrator's award in the limited manner prescribed by law. See 9

U.S.C. sections 9–12; Compare Katz v. Cellco P'ship, 794 F.3d

341, 345–47 (2d Cir. 2015), with Alford, 975 F.2d at 1164.

         New Orleans, Louisiana this 9th day of December, 2020




                                           ___________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE


                                                32
